Exhibit 10.04
FIRST AMENDMENT TO RESIDENTIAL LEASE
     This First Amendment to Residential Lease (this “First Amendment”) is made
and entered into as of July 29, 2008, by and between 849 College Avenue, Inc.
(“Landlord”) and Kevin Bushby and Elizabeth Bushby (collectively, “Tenant”).
RECITALS:
     WHEREAS, Landlord and Tenant have entered into that certain Amended and
Restated Residential Lease dated as of February 21, 2007 (the “ Lease”); and
     WHEREAS, Landlord and Tenant desire to amend the Lease to modify the
provisions thereof as more particularly set forth herein.
     NOW, THEREFORE, for and in consideration of the premises, the mutual
covenants and agreements herein set forth, and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
expressly acknowledged by the parties hereto, the parties hereto hereby covenant
and agree as follows:
     1. Option(s) to Extend.
     (a) The words and figures “one (1)” set forth in the second line of Section
35(a) of the Lease are hereby deleted in their entirety, and inserted in lieu
thereof shall be the words and figures “four (4)”.
     (b) A new clause (v) is hereby added at the end of Section 35(a) of the
Lease, which clause (v) reads as follows:
"(v) Notwithstanding anything to the contrary herein, Tenant may not exercise
any Option if Executive is not employed on a full time basis as an Executive
Vice President of Cadence or any of its successors at the time such Option would
be exercisable.”
     (c) The parenthetical that follows the word “Cause” in the fourth line of
Section 35(b) of the Lease is hereby deleted in its entirety and inserted in
lieu thereof shall be the following words: "(as defined in Section 4.2 of
Executive’s Employment Agreement, dated July 29, 2008)”.
     (d) The parenthetical that follows the words “Constructive Termination” in
the sixth line of Section 35(b) of the Lease is hereby deleted in its entirety
and inserted in lieu thereof shall be the following words: “(as defined in
Section 4.3 of Executive’s Employment Agreement, dated July 29, 2008).”

-1-



--------------------------------------------------------------------------------



 



     2. Ratification. The Lease, as modified by this First Amendment, is hereby
ratified and confirmed by Landlord and Tenant. Each of the parties hereto hereby
confirms that the Lease, except as expressly amended by this First Amendment,
remains in full force and effect.
     3. Counterparts. This Amendment may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
     IN WITNESS WHEREOF, the undersigned have caused this First Amendment to be
executed and delivered as of the date first above written.
849 College Avenue, Inc.

         
By:
  /s/ James J. Cowie   /s/ Kevin Bushby
 
       
Name:
  James J. Cowie   Kevin Bushby
 
       
Title:
  Sr. Vice President & General    
 
       
 
  Counsel   /s/ Elizabeth Bushby
 
       
 
      Elizabeth Bushby

-2-